Citation Nr: 0526593	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  99-06 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic left biceps 
tendon rupture residuals.  

2.  Entitlement to service connection for a chronic left 
fourth (ring) finger disorder.  

3.  Entitlement to service connection for chronic bilateral 
carpal tunnel syndrome.  

4.  Entitlement to service connection for a chronic right 
shoulder disorder.  

5.  Entitlement to service connection for a chronic back 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from August 1967 to 
May 1969 and from December 1990 to September 1991, and 
additional active duty/active duty for training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which, in pertinent part, determined that the veteran 
had not submitted well-grounded claims of entitlement to 
service connection for chronic left biceps tendon rupture 
residuals, a chronic left fourth (ring) finger disorder, 
chronic bilateral carpal tunnel syndrome, a chronic right 
shoulder disorder, and a chronic back disorder and denied the 
claims.  In April 2003, the RO reviewed the issues of the 
veteran's entitlement to service connection for chronic left 
biceps tendon rupture residuals, a chronic left fourth (ring) 
finger disorder, bilateral carpal tunnel syndrome, a chronic 
right shoulder disorder, and a chronic back disorder on the 
merits and denied the claims.  

For the reasons and bases addressed below, service connection 
for chronic left biceps tendon rupture residuals is GRANTED.  

The issues of service connection for a chronic left fourth 
(ring) finger disorder, bilateral carpal tunnel syndrome, a 
chronic right shoulder disorder, and a chronic back disorder 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the veteran if further action is required on 
his part.  



FINDING OF FACT

Chronic left biceps tendon rupture residuals were initially 
manifested during active service.  


CONCLUSION OF LAW

Chronic left biceps tendon rupture residuals were incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & 2005); 38 C.F.R. § 3.159 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

At his September 1991 physical examination for service 
separation indicates, the veteran was diagnosed with a 
probable left biceps tendon rupture.  A November 1991 Army 
treatment record states that the veteran sustained an acute 
rupture of the left proximal biceps tendon in March 1991 when 
unloading ordinance while serving in Saudi Arabia.  An 
impression of a chronic left biceps tendon rupture was 
advanced.  

At a September 1997 VA examination for compensation purposes, 
the veteran reported that he sustained a March 1991 left 
biceps tendon rupture while unloading a tank in Saudi Arabia.  
On examination, the veteran exhibited "loss of the left 
biceps tendon, proximal aspect with partial rupture and scar 
tissue."  The veteran was diagnosed with "status post left 
biceps tendon rupture."  

The veteran sustained a March 1991 left biceps tendon rupture 
while unloading ordinance in Saudi Arabia.  At both his 
September 1991 physical examination for service separation 
service separation and the September 1997 VA examination for 
compensation purposes, the veteran exhibited chronic left 
biceps tendon rupture residuals.  Therefore, the Board finds 
that service connection for chronic left biceps tendon 
rupture residuals is warranted.  


II.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of the veteran's entitlement to service connection for 
chronic left biceps tendon rupture residuals, the Board 
observes that the RO issued a VCAA notice to the veteran in 
April 2004 which informed him of the evidence needed to 
support a claim for an increased disability evaluation; what 
actions he needed to undertake; and how the VA would assist 
him in developing such a claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  While the VCAA notice 
provided to the veteran does not comply with the Court's 
guidelines as set forth in Pelegrini, the Board finds that 
such deficiency is not prejudicial to the veteran given the 
favorable resolution of his claim above.  




ORDER

Service connection for chronic left biceps tendon rupture 
residuals is GRANTED.  


REMAND

The veteran asserts that service connection for chronic left 
fourth (ring) finger residuals, right shoulder, and back 
disabilities and bilateral carpal tunnel syndrome is 
warranted as the claimed disorders were either initially 
manifested during active service or secondary to his chronic 
left biceps tendon rupture residuals.  

A February 2001 Puerto Rico Army National Guard Medical Duty 
Review Board report states that the veteran was found to 
unfit for continued service as of January 2001.  An April 
2003 VA letter to the veteran states that the VA had been 
informed that the veteran received training pay in fiscal 
year 2001.  The veteran's complete periods of active duty, 
active duty for training, and inactive duty for training with 
the Puerto Rico Army National Guard have not been verified.  
The VA should obtain all relevant military, VA, and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

A May 2003 Social Security Administration (SSA) 
administrative law judge decision indicates that the veteran 
was awarded SSA disability benefits.  The evidence considered 
by the SSA in granting the veteran's award is not of record.  
The VA's duty to assist the veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In light of the award above of service connection 
for chronic left biceps tendon residuals, the Board finds 
that further evaluation would be helpful in resolving the 
issues raised by the instant appeal.  
Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic left fourth 
(ring) finger, right shoulder, and back 
disabilities and bilateral carpal tunnel 
syndrome including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  Contact the National Personnel 
Records Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's complete periods of 
active duty, active duty for training, 
and inactive duty for training with the 
Puerto Rico Army National Guard and (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.  

3.  Contact the SSA and request that it 
provide copies of all records developed 
in association with the veteran's award 
of disability benefits for incorporation 
into the record.  

4.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after 2001, not 
already of record, be forwarded for 
incorporation into the claims file.  

5.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his left fourth (ring) 
finger, right shoulder, and back 
disabilities and carpal tunnel syndrome.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should advance 
an opinion as to the following questions:  

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic left 
fourth (ring) finger disability had 
its onset during the veteran's 
periods of active service, active 
duty, or active duty for training; 
is etiologically related to his 
inservice left (fourth) finger 
injury; or is in any other way 
causally related to such service or 
duty.  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified carpal tunnel 
syndrome had its onset during the 
veteran's periods of active service, 
active duty, or active duty for 
training; is etiologically related 
to or has increased in severity 
beyond its natural progression 
secondary to his service-connected 
left biceps rupture residuals; or is 
in any other way causally related to 
such service or duty.  

c.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic right 
shoulder disability had its onset 
during the veteran's periods of 
active service, active duty, or 
active duty for training; is 
etiologically related to or has 
increased in severity beyond its 
natural progression secondary to his 
service-connected left biceps 
rupture residuals; or is in any 
other way causally related to such 
service or duty.  

d.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic back 
disability had its onset during the 
veteran's periods of active service, 
active duty, or active duty for 
training; is etiologically related 
to or has increased in severity 
beyond its natural progression 
secondary to his service-connected 
left biceps rupture residuals; or is 
in any other way causally related to 
such service or duty.  

Send the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic left fourth (ring) finger 
disability, bilateral carpal tunnel 
syndrome, a chronic right shoulder 
disorder, and a chronic back disorder.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


